      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 1 of 23



                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA
                                 DAVENPORT DIVISION


 MELINDA MYERS, BARBARA                           )   Case No. 3:19-cv-00081-SMR-SBJ
 STANERSON, JOHN EIVINS, LIV                      )
 KELLY-SELLNAU, CHRISTOPHER                       )
 TAYLOR, and SHUNA TOSA, on behalf of             )
 themselves and others similarly situated,        )
                                                  )   ORDER ON DEFENDANT’S
                Plaintiffs,                       )   MOTION TO DISMISS
                                                  )   AND
           v.                                     )   PLAINTIFFS’ MOTION FOR
                                                  )   CONDITIONAL CERTIFICATION
 IOWA BOARD OF REGENTS,                           )
                                                  )
                Defendant.                        )


       In this putative class action Plaintiffs allege violations of the Iowa Wage Payment and

Collection Law (“IWPCL”) and the Fair Labor Standards Act (“FLSA”) for delayed overtime

remunerations and termination pay against Defendant Iowa Board of Regents (“the Board”), an

administrative subdivision of the state government. See [ECF No. 1-1 at 46–60]. Plaintiffs seek

conditional certification of their FLSA collective action, [ECF No. 14], but the Board moves to

dismiss, asserting that claim is barred by the state’s sovereign immunity, [ECF No. 20]. The Board

has waived its sovereign immunity to suit under the FLSA, and conditional certification is proper.

Accordingly, the Board’s Motion to Dismiss is DENIED, and Plaintiffs’ Motion for Conditional

Certification is GRANTED. 1




       1
        The parties did not request a hearing, and the Court finds the matters raised in the parties’
motions can be resolved without oral argument. See LR 7(c).
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 2 of 23



                                       I. BACKGROUND

       Plaintiffs in this case are current and former employees of the University of Iowa Hospitals

and Clinics (“UIHC”), a state medical facility operated and managed by the Iowa Board of Regents.

[ECF No. 1-1 at 48–49 ¶¶ 1–6, 8–9]. Their three-count Amended Petition, originally filed in the

Iowa District Court for Johnson County, alleges claims for timely payment of wages under both

state and federal labor law on behalf of three separate classes of workers. In Count I, the “Wages

Class,” consisting of former, current, and future healthcare providers at UIHC, brings suit to enforce

their right to timely payment of earned wages under the IWPCL, Iowa Code § 91A.3. Id. at 8

¶¶ 27-33, 14 ¶¶ 50–52. In Count II, the “Termination Pay Class,” also consisting of former,

current, and future healthcare providers at UIHC, sues for timely payment of accrued vacation pay

upon the end of their employment with UIHC under the IWPCL, Iowa Code § 91A.4. Id. at 10

¶¶ 34–41, 14 ¶¶ 53–56. Pertinent to the present motions is Count III, in which the “Overtime Pay

Class,” consisting of all former, current and future employees who UIHC designates as non-exempt

from overtime pay, brings suit to enforce their right to be timely paid overtime premiums or shift

differentials as provided by the IWPCL, Iowa Code § 91A.3, and the FLSA, 29 U.S.C. § 207(a).

Id. at 12 ¶¶ 42–49, 14–15 ¶¶ 57-59.

       UIHC pays overtime wages to its eligible employees through the Board’s collective

bargaining agreements, operations manual, and employee handbook. See [ECF No. 26-1 at 4]

(UIHC Operations Manual) (describing overtime pay policies for “staff members who are eligible

for overtime under the [FLSA]” including “all merit staff, as well as non-exempt professional and

scientific staff”); id. at 16 (collective bargaining agreement) (describing pay classifications and

denoting classes of workers who are “non-exempt under the [FLSA]”); id. at 26 (employee manual)

(“Bargaining unit classifications are designated by the Employer as exempt or non-exempt in accord

                                                 -2-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 3 of 23



with the [FLSA]. Those designated as non-exempt are eligible for overtime consistent with the

Act.”). According to the Amended Petition, UIHC violates Plaintiffs’ rights under the FSLA by

consistently and purposefully paying overtime wages on an untimely basis. Non-exempt employees

at UIHC included in the Overtime Pay Class are labeled as “merit” employees subject to the Iowa

state employee merit system. See Iowa Code § 8A.412. These employees include custodians,

clerical workers, and health care technicians, among others. [ECF No. 14-1 ¶¶ 3–4, 6]. Certain

professional and scientific employees, or “P&S” employees, are also labeled as non-exempt by

UIHC. Id. ¶ 5. Plaintiffs are paid on a monthly basis. Yet, they claim their wages for overtime

hours are not paid along with their regular wages for the pay period in which they are earned; rather,

the overtime remunerations are paid along with wages for a different pay period, one month or more

later. UIHC’s written Human Resources Policy for Merit, Merit Exempt and Non-Exempt P&S

Time Records, the plan to which Plaintiffs of the Overtime Class claim they are subject, states:

“Adjustments computed from your monthly time record can include payments for

overtime . . . . These payments will always be one month in arrears—for example, adjustments

recorded for October will be reflected in the pay you receive during December.” [ECF No. 14-1

¶ 2]; see also id. at 3. Thus, Plaintiffs allege UIHC only pays its non-exempt workers their base

rate for their work during a given pay period; they do not pay the overtime premium, or

“adjustment,” until a later paycheck. This practice, they claim, violates the FLSA.

       As a representative of the Overtime Pay Class, Shuna Tosa, a custodian at UIHC and named

Plaintiff, states her earning history reflects this overtime pay policy in practice and demonstrates

she is routinely not paid for her overtime work until a paycheck one month later. [ECF No. 14-2

¶¶ 7–12]. Tosa points to her time records and paycheck review for the pay period between

May 1, 2018, and December 1, 2018. See id. at 4–19. Tosa asserts that on numerous occasions she

                                                 -3-
       Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 4 of 23



worked more than forty hours in one week, entitling her to overtime pay. Id. ¶¶ 7, 10. But while

she was paid her base salary on the first of every month, Tosa’s records show her paycheck for that

pay period did not include the overtime pay that she had earned; instead, she did not receive that

overtime pay until the paycheck covering the period after the one in which she worked the overtime

hours (i.e., one month later). Id. ¶¶ 7–12. For instance, even though she worked fifty-nine hours

the week of May 7, 2018, and received her base salary for that May pay period on June 1, 2018, she

did not receive her overtime pay for that period until July 1, 2018. Id. ¶¶ 7–9. Similarly, she states

she worked approximately sixty hours the week of June 4, 2018, and although she received her base

pay on July 1, 2018, she did not receive her overtime pay for that week until August 1, 2018. Id.

¶¶ 10–12. Tosa asserts other UIHC workers similarly situated to her are subject to the same practice.

Id. ¶¶ 6, 13.

        After the case was removed to federal court, Plaintiffs—specifically, the Overtime Pay

Class—sought conditional certification of their overtime wage claim as a collective action under

§ 216(b) of the FLSA. [ECF No. 14]. In addition to resisting that motion, the Board moved under

Rules 7(b) and 12(h) to dismiss Count III of the Amended Petition on the basis that Plaintiffs’ FLSA

claim against the Iowa Board of Regents is barred by the state’s sovereign immunity. [ECF No. 20].

                                    II. MOTION TO DISMISS

        The Board claims the Court lacks subject matter jurisdiction to preside over Plaintiffs’ FLSA

claim because Iowa’s sovereign immunity precludes private suit for money damages against it as

an arm of the state. Expressly or impliedly, Plaintiffs insist, the State has subjected the Board to

private suit under the FLSA through the statutory scheme of the IWPCA and the Board’s

accompanying treatment of its employees’ rights vis-à-vis the FLSA. The Court agrees the Board’s




                                                 -4-
       Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 5 of 23



policies, in the context of Iowa’s wage payment statute, constructively waive its sovereign

immunity.

                                        A. Standard of Review

        “[I]t is axiomatic that . . . sovereign immunity implicates [federal courts’] subject matter

jurisdiction . . . and the government may raise it at any stage.” Jones v. United States, 255 F.3d

507, 511 (8th Cir. 2001)). And “[i]f the court determines at any time it lacks subject-matter

jurisdiction”—that is, if it determines a claim to be barred by a state’s sovereign immunity—“the

court must dismiss” that claim. Fed. R. Civ. P. 12(h)(3). Plaintiffs bear the burden of proving

subject matter jurisdiction. Great Rivers Habitat All. v. FEMA, 615 F.3d 985, 988 (8th Cir. 2010);

see Yaakov v. Varitronics, LLC, 200 F. Supp. 3d 837, 839 (D. Minn. 2016) (“A motion to dismiss

for lack of subject matter jurisdiction under Rule 12(h)(3) is governed by the standard of Rule

12(b)(1).”). They likewise bear the burden of proving a waiver of sovereign immunity. V S Ltd.

P’ship v. Dep’t of Hous. and Urban Dev., 235 F.3d 1109, 1112 (8th Cir. 2000); Olson v. Soc. Sec.

Admin., 243 F. Supp. 3d 1037, 1053 (D.N.D. 2017); see also Lee v. State, 815 N.W.2d 731, 743

(Iowa 2012) (concluding the Iowa plaintiff failed to fulfill her “burden to show that the exclusion

of the [statutory] language was designed to [constructively] waive sovereign immunity”). Because

the Board fails to specify whether it launches a “facial” or “factual” attack on the Court’s

jurisdiction, see Titus v. Sullivan, 4 F.3d 590, 593 (8th Cir. 1993) (citing Osborn v. United States,

918 F.2d 724, 729 n.6 (8th Cir. 1990)), the Court presumes its post-answer motion consists of a

broad factual challenge in which the Court has “wide discretion” to consider matter outside the

pleadings, see Johnson v. United States, 534 F.3d 958, 964 (8th Cir. 2008) (citation omitted); see

also Land v. Dollar, 330 U.S. 731, 735 n.4 (1947) (noting “there is no statutory procedure upon an

issue of jurisdiction, [and] the mode of its determination is left to the trial court” (citation omitted)).

                                                   -5-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 6 of 23



                                            B. Analysis

       Extending beyond the Eleventh Amendment, Fed. Maritime Comm’n v. S. Carolina State

Ports Auth., 535 U.S. 743, 754 (2002), the doctrine of sovereign immunity represents the

longstanding principle that nonconsenting states cannot be subjected to private suit for money

damages under federal law unless Congress has validly abrogated that constitutional immunity,

Alden v. Maine, 527 U.S. 706, 713 (1999) (“[T]he States’ immunity from suit is a fundamental

aspect of the sovereignty which the States enjoyed before the ratification of the Constitution, and

which they retain today.”); Church v. Missouri, 913 F.3d 736, 742 (8th Cir. 2019) (“Sovereign

immunity is the privilege of the sovereign not to be sued without its consent.” (quoting Va. Office

for Prot. & Advocacy v. Stewart, 563 U.S. 247, 253 (2011))). Congress, in enacting the FLSA, did

not validly abrogate states’ sovereign immunity. Alden, 527 U.S. at 712. Consent to suit otherwise

constitutes a state’s waiver of its sovereign immunity and requires the state to make a “‘clear

declaration’ that it intends to submit itself to [federal] jurisdiction.” See Coll. Sav. Bank v. Fla.

Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 680–82 (1999) (citation omitted)

(emphasizing the “classic description of an effective waiver of a constitutional right is the

‘intentional relinquishment or abandonment of a known right or privilege.’” (citation omitted)).

       At issue here is whether the State of Iowa has consented to private suit under the FLSA

specifically against the Board of Regents. 2 The FLSA generally prohibits employers from requiring

their employees to work longer than a forty-hour workweek “unless such employee receives

compensation for his [or her] employment in excess of the hours above specified at a rate not less

than one and one-half times the regular rate at which he [or she] is employed.” 29 U.S.C. § 207(a);


       2
      The State of Iowa, and the Board of Regents, are “employers” within the mandate of the
IWPCA. See Iowa Code § 91A.2(4); id. § 4.1(20).

                                                -6-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 7 of 23



see also id. § 207(e) (defining “regular rate” to include “all remuneration for employment paid to,

or on behalf of, the employee,” subject to certain exceptions). In Anthony v. State, 632 N.W.2d 897

(Iowa 2001), the Iowa Supreme Court found that the state had expressly waived its sovereign

immunity to suit under the FLSA after being “convinced that the [IWPCA] statutory scheme for

deriving pay plans has been implemented in a manner that includes FLSA overtime remuneration

as compensation owed by an employer.” Id. at 902; accord Raper v. State, 688 N.W.2d 29, 54

(Iowa 2004). Relevant here, the IWPCA broadly defines “wages” to mean “compensation owed by

an employer” for:

               a. Labor or services rendered by an employee, whether determined
                  on a time, task, piece, commission, or other basis of calculation.

               b. Vacation, holiday, sick leave, and severance payments which are
                  due an employee under an agreement with the employer or under
                  a policy of the employer.

               c. Any payments to the employee or to a fund for the benefit of the
                  employee, including but not limited to payments for medical,
                  health, hospital, welfare, pension, or profit-sharing, which are due
                  an employee under an agreement with the employer or under a
                  policy of the employer. The assets of an employee in a fund for
                  the benefit of the employee, whether such assets were originally
                  paid into the fund by an employer or employee, are not wages.

               d. Expenses incurred and recoverable under a health benefit plan.

Iowa Code § 91A.2(7). Looking to the contours of the regulatory framework in effect at the time,

the Court noted the rules implementing the state wage law defined key terms in such a way as to

effectively incorporate the requirements of the FLSA in the payment of wages under the IWPCA.

The relevant regulations provided, by way of definition:

               “Overtime” means those hours that exceed 40 in a workweek for
               which an employee is entitled to be compensated.

               “Overtime covered class, employee, or position ” means a class,
               employee, or position determined to be eligible for premium overtime
                                                -7-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 8 of 23



               compensation in accordance with the federal Fair Labor Standards
               Act.

Anthony, 632 N.W.2d at 902 (quoting Iowa Admin. Code r. 581–1.1 (2001) (repealed)). The

regulations also provided:

               Eligible job classes. An employee in a job class designated as
               overtime eligible shall be paid at a premium rate (one and one-half
               hours) for every hour in pay status over 40 hours in a workweek.

Id. (quoting Iowa Admin. Code r. 581–4.11(2) (2001) (repealed)). In short, the Court held that

“[a]lthough the impetus for state wage policy involving FLSA overtime pay is the mandate of the

federal legislation, the State has acceded to that mandate in a manner that establishes the resulting

overtime remuneration as compensation owed by an employer.” Id. at 901. The current versions

of those regulations continue to invoke the FLSA as to employees of the State of Iowa at large.

Compare Iowa Admin. Code r. 581-1.1 (2001) (repealed) with Iowa Admin. Code r. 11-50.1(8A)

and id. r. 11-53.11(8A)(2)–(3).

       Critically, however, neither the regulations considered in Anthony nor their modern

counterparts apply to the Board of Regents. Iowa law provides for a “merit system” to govern the

compensation of state employees and instructs the Department of Administrative Services to adopt

rules providing “[f]or pay plans covering all employees in the executive branch, excluding

employees of the state [B]oard of[R]egents.” Iowa Code § 8A.413(3) (emphasis added); Anthony,

632 N.W.2d at 901–02 (emphasis added) (quoting former Iowa Code § 19A.9(2) (2001) (repealed));

see also Iowa Admin. Code r. 11-53.1(8A) (“The director shall adopt pay plans for all classes and

positions in the executive branch of state government, except as otherwise provided for in the Iowa

Code.”). The Iowa Legislature has separately instructed the Board to “adopt rules not inconsistent

with the objectives of [the state human resource management] subchapter for all of its employees,”

“subject to approval by the director.” Iowa Code § 8A.412(5); see also Iowa Admin. Code
                                                -8-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 9 of 23



r. 681-3.37(8A) (affirming that “[t]he [B]oard of [R]egents will adopt a pay plan for all the classes

established in the classification plan”). But the regulations promulgated by the Board of Regents

do not include definitions of “overtime” as do those applicable to employees in the rest of the state

executive branch, and Plaintiffs concede the Board has not specifically created rules for overtime

pay that conflict with those promulgated by the Department of Administrative Services. See [ECF

No. 26 at 3]; compare Iowa Admin. Code r. 681-3.14(8A) with id. r. 11-50.1(8A) (defining

“overtime,” “overtime covered class, employee, or position,” and “overtime exempt class,

employee, or position” as it applies to all other employees in the Iowa executive branch). And

neither do they affirmatively provide for those overtime payment rights on their own. Because the

Board of Regents has not adopted definitions implementing the IWPCA that were so critical to the

Court’s holding in Anthony, and the Board is not governed by those regulations subjecting the State

at large to suit under the FLSA, the Court cannot say Iowa has expressly waived its sovereign

immunity as to the Board in this same way. Anthony, itself, is not dispositive.

       Plaintiffs instead point to the IWPCA’s definition of “wages” to include “any

payments . . . due . . . under an agreement . . . or policy of the employer” in arguing the statutory

regime of the IWPCA has expressly waived the Board’s immunity from suit under the FLSA. See

Iowa Code § 91A.2(7)(c). Because the Board has entered into agreements with its employees and

enacted policies governing employee conduct that state non-exempt workers earn overtime pay

pursuant to the FLSA, see generally [ECF No. 26-1], Plaintiffs contend “the statute expressly

incorporates, not just the formal pay plan developed by the Board, but the contracts and policies of

the Board,” [ECF No. 26 at 6]. The problem, however, is that this provision of the IWPCA is

permissive in its scope, not mandatory. It merely provides that any payments that an employer’s

agreement or policy happen to provide for are “wages” that it owes, not that an employer owes any

                                                 -9-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 10 of 23



particular type of payment; the statute does not require specific payments under an agreement or

policy, only that, if there are, they constitute “wages” subject to the reach of the statute. Alone, it

cannot be said to constitute an express waiver of the state’s sovereign immunity as to the Board as

a clear legislative declaration.

        Though not enough for express consent to suit, the statutory scheme of the IWPCA and the

Board’s corresponding policies do work together to constructively waive the Board’s sovereign

immunity. In contrast to the federal rule rejecting implied waiver, see Coll. Sav. Bank, 527 U.S.

at 680–82, the State of Iowa has joined a number of other states in retaining the doctrine of

constructive waiver of sovereign immunity, see Lee, 815 N.W.2d at 741–42. Where the State enters

into a contract, Kersten Co. v. Dep’t of Soc. Servs., 207 N.W.2d 117 (Iowa 1973), or otherwise

voluntarily assumes legal consequences, State v. Dvorak, 261 N.W.2d 486 (Iowa 1978), the

government may be found to have constructively waived its immunity from suit in that matter. But

regardless of whether UIHC’s policies and agreements establish enforceable provisions of a

contract, the Board can be presumed to have entered into these employment agreements and drafted

its employee policies with knowledge of the condition of Iowa law defining payments made under

them as “wages” subject to the IWPCA. Cf. Simon Seeding & Sod, Inc. v. Dubuque Human Rights

Comm’n, 895 N.W.2d 446, 467 (Iowa 2017) (“We assume ‘when a legislature enacts statutes it is

aware of the state of the law.’” (citation omitted)). Accordingly, the Board’s agreements and

policies, placed in context of the IWPCA statutory scheme, reflects that it “has acceded to that

mandate [of the FLSA] in a manner that establishes the resulting overtime remuneration as

compensation owed by an employer.” See Anthony, 632 N.W.2d at 901; cf. Dvorak, 261 N.W.2d

at 489 (subjecting state, upon acquiring land, to longstanding “obligations and duties incident to

land ownership”).

                                                 -10-
     Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 11 of 23



       The Board argues the mention of FLSA overtime pay in its policies and collective bargaining

agreements fails to rebut the notion that its agreement to undertake those duties “was for any

purpose other than to comply with the federal regulation” implementing the FLSA. See Lee,

815 N.W.2d at 742–43 (rejecting argument state constructively waived sovereign immunity under

Family Medical Leave Act (“FMLA”) because plaintiff failed to show the state’s handbook

provisions were intended to give employees privately enforceable rights as opposed to comply with

the federal law’s requirements that it, as an employer, post notice to its employees). That view,

however, considers only the Board’s conduct in isolation and ignores the explicit statutory

incorporation of “any payments . . . due . . . under an agreement . . . or under a policy of the

employer” as “wages” due under the IWPCA that the Iowa Supreme Court found to be sufficient

for the state to have abrogated its sovereign immunity to suit under the FLSA. Anthony, 632 N.W.2d

at 902. A similar statutory scheme under Iowa law implementing rights under federal law did not

exist in Lee, which was why proof that the state intended to subject itself to suit under the FMLA

was lacking in that case. Here, by contrast, the Board’s inclusion of FLSA overtime pay language

into its employee agreements and policies goes beyond mere compliance with federal law because

it exists within the state’s statutory scheme “in a manner that establishes the resulting overtime

remuneration as compensation owed by an employer.” See Anthony, 632 N.W.2d at 901; see also

29 U.S.C. § 207(a).

       In sum, the Court concludes the Board has waived its sovereign immunity to suit under the

FLSA. The Board’s Rule 12(h) Motion to Dismiss is therefore denied.

                      III. MOTION FOR CONDITIONAL CERTIFICATION

       Having concluded sovereign immunity does not bar Plaintiffs’ FLSA claim against the

Board of Regents, the Court moves on to the issue of preliminary approval of the collective action.

                                               -11-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 12 of 23



Conditional certification is proper, and the Court describes below the appropriate form and manner

of notice to issue.

                                       A. Standard of Review

        The FLSA allows aggrieved workers to maintain a collective action against their employers

to recover for violations of the statute on behalf of “themselves and other employees similarly

situated.” 29 U.S.C. § 216(b). Courts in this circuit follow a two-step process in evaluating FLSA

collective actions. E.g., Tegtmeier v. PJ Iowa, L.C., 208 F. Supp. 3d 1012, 1018 (S.D. Iowa 2016);

Putman v. Galaxy 1 Mktg., Inc., 276 F.R.D. 264, 269 (S.D. Iowa 2011). The first step simply

requires the Court to consider at an early point in the litigation whether conditional certification of

the collective action is appropriate for notice purposes. Tegtmeier, 208 F. Supp. 3d at 1018; Davis

v. NovaStar Mortg., Inc., 408 F. Supp. 2d 811, 815 (W.D. Mo. 2005). Later, at the second step, the

Court considers whether final certification—or decertification—is appropriate after discovery is

complete. See Frazier v. PJ Iowa, L.C., 337 F. Supp. 3d 848, 861 (S.D. Iowa 2018); see West v.

Border Foods, Inc., Civil No. 05-2525 (DWF/RLE), 2006 WL 1892527, at *3 (D. Minn.

June 10, 2006) (“At the second stage, the court conducts a fact intensive inquiry of several factors,

including: (1) the extent and consequence of disparate factual and employment settings of the

individual plaintiffs; (2) the various defenses available to defendant which appear to be individual

to each plaintiff; and (3) fairness and procedural considerations.”).

        “[T]he ‘sole consequence of conditional certification [under § 216] is the sending of

court-approved written notice to employees . . . who in turn become parties to a collective action

only by filing written consent with the court.’” Tyson Foods, Inc. v. Bouaphakeo, 136 S. Ct. 1036,

1043 (2016) (second alteration in original) (quoting Genesis Healthcare Corp. v. Symczyk, 569 U.S.

66, 75 (2013)). To carry their burden at the conditional certification stage, Plaintiffs must provide

                                                 -12-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 13 of 23



“some factual basis from which the court can determine if similarly situated potential plaintiffs

exist.” Robinson v. Tyson Foods, Inc., 254 F.R.D. 97, 99 (S.D. Iowa 2008) (citation omitted); see

also 29 U.S.C. § 216(b). Contrasted with the stricter standard at the second step, the burden at the

conditional certification stage is “‘more lenient,’ and does not require existing plaintiffs to ‘show

that members of the conditionally certified class are actually similarly situated.’” Bouaphakeo v.

Tyson Foods, Inc., 564 F. Supp. 2d 870, 892 (N.D. Iowa 2008) (citation omitted). But Plaintiffs

still “must present more than mere allegations; i.e., some evidence to support the allegations is

required.” Id. (citation omitted). Generally, though, courts “require[] nothing more than substantial

allegations that the putative class members were together the victims of a single decision, policy or

plan.” Robinson, Inc., 254 F.R.D. at 99–100 (quoting Bouaphakeo, 564 F. Supp. 2d at 892). The

decision to conditionally certify an FLSA collective action under § 216 ultimately rests within the

sound discretion of the district court. Bouaphakeo, 564 F. Supp. 2d at 891 (citing Hipp v. Liberty

Nat’l Life Ins. Co., 252 F.3d 1208, 1219 (11th Cir.2001)). And “[i]f the Court conditionally certifies

a class, the Court has discretion to facilitate the opt-in process and authorize court-supervised notice

to potential opt-in plaintiffs.” Frazier, 337 F. Supp. 3d at 861.

                                    B. Conditional Certification

       Plaintiffs move for conditional certification of the Overtime Pay Class as a collective action

under the FLSA brought on behalf of “[a]ll individuals who worked for University of Iowa Hospitals

and Clinics since August 19, 2016, whom UIHC classified as ‘non-exempt’ for purposes of overtime

pay.” [ECF No. 14 at 5]. Plaintiffs point to UIHC’s written Human Resources Policy for Merit,

Merit Exempt and Non-Exempt P&S Time Records, which states in no uncertain terms that salary

adjustments for overtime pay “will always be one month in arrears.” [ECF No. 14-1 ¶ 2]. This

policy applies to all of the categories of workers classified by UIHC as eligible for overtime pay.

                                                 -13-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 14 of 23



See id. ¶¶ 3–6 (describing overtime-eligible, non-exempt, and “merit” employees entitled to

overtime pay under UIHC labor classifications); see also [ECF No. 14-2 ¶¶ 6, 12]. And through

the declaration of a named Plaintiff of the Overtime Pay Class, they have demonstrated this stated

policy bears out in practice. [ECF No. 14-2 ¶¶ 7–12]. Several courts interpreting the FLSA have

held the statute requires “‘prompt payment’ of the minimum wage covering all hours worked during

the pay period,” Biggs v. Wilson, 1 F.3d 1537, 1542 (9th Cir. 1993) (quoting Olson v. Sup.

Pontiac-GMC, Inc., 765 F.2d 1570, 1578 (11th Cir. 1985)); see also Martin v. United States,

117 Fed. Cl. 611, 621 (2014); United States v. Klinghoffer Bros. Realty Corp., 285 F.2d 487, 491

(2d Cir. 1960), and Plaintiffs have made a sufficient preliminary showing that UIHC has not done

so. Though the merits of Plaintiff’s claims are not at issue at this stage of litigation, the evidence

accompanying their allegations shows they and others similarly situated were subjected to a

common decision, plan, or policy, demonstrating a colorable claim and supporting conditional

certification.

        The Board resists on several fronts, most notably arguing that the class proposed by

Plaintiffs is overly broad because it is more expansive than the allegations set forth in the Amended

Petition by including workers beyond those covered employees who are subject to UIHC’s pay

policy at issue and actually received overtime payments. To the extent this is the case, the Court

agrees. Plaintiffs claim there exist other absent class members subject to UIHC’s pay policy for

“merit, merit exempt, and non-exempt P&S” employees who are paid overtime wages in an

untimely manner in violation of the FLSA. To ensure Plaintiff’s proposed class does not include a

broader collection of UIHC workers than those with whom they allege to be “similarly situated,”

the class certified under § 216 must necessarily be limited so as to include only those merit, merit




                                                -14-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 15 of 23



exempt, and non-exempt P&S UIHC workers subject to the same UIHC pay policy that Plaintiffs

allege violate the FLSA.

       Moreover, beginning the class period on August 19, 2016 goes beyond the maximum statute

of limitations for the class’s claims. See 29 U.S.C. §§ 255(a) (providing three-year limitations

period for a “willful violation”); 256(b) (stating a collective action is not “commenced” as to an

absent class members until the individual claimant files written consent); see also Resendiz-Ramirez

v. P&H Forestry, LLC, 515 F. Supp. 2d 937, 942–43 (W.D. Ark. 2007) (stating the willfulness of

any violation is a matter for discovery). The Court will equitably toll the statute of limitations to

run three years back from the date of Plaintiffs’ Motion for Conditional Certification and restrict

the time period of the class accordingly.       See Frazier, 337 F. Supp. 3d at 876; Vinsant v.

MyExperian, Inc., No. 2:18-CV-02056, 2018 WL 3313023, at *5 (W.D. Ark. July 5, 2018) (noting

“[t]he delay caused by the time required for a court to rule on a motion, such as one for certification

of a collective action in an FLSA case, may be deemed an ‘extraordinary circumstance[]’ justifying

application of the equitable tolling doctrine” (alterations in original) (quoting Yahraes v. Rest

Assocs. Events Corp., No. 10-CV-935 (SLT), 2011 WL 844963, at *2 (E.D.N.Y. Mar. 8, 2011)).

“[I]t is well within the [C]ourt’s discretion to refine Plaintiffs’ proposed collective action class in

this manner.”    Bouaphakeo, 564 F. Supp. 2d at 900–01 (citing Baldridge v. Sbc Comm'ns,

Inc., 404 F.3d 930, 931-32 (5th Cir.2005)).

       The Board’s remaining arguments ultimately attempt to litigate the merits of Plaintiffs’

FLSA claim or raise individualized inquiries that fail to overcome the lenient standard permitted at

the notice stage of conditional certification. Such arguments are more appropriately reserved for a

motion for decertification or summary judgment after discovery. In attempting to limit class notice

to only those who worked more than forty hours per week and received untimely overtime pay, the

                                                 -15-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 16 of 23



Board’s objections go to the damages recoverable by class members. See Williams v. King Bee

Delivery, LLC, Civil Case No. 5:15-cv-306-JMH, 2017 WL 987452, at *6 (E.D. Ky. Mar. 14, 2017)

(“If, after discovery, the parties find that an opt-in plaintiff . . . did not work more than forty hours

per week without receiving overtime wages, then he or she will simply be regarded as a member of

the collective action with no damages.”); Chapman v. Hy–Vee, Inc., No. 10-CV-6128-W-HFS,

2012 WL 1067736, at *3 (W.D. Mo. Mar. 29, 2012) (“[T]he issue [at the conditional certification

stage] is not whether each class member was identically injured by an illegal policy, but rather

[whether all class members] were . . . subject to the same policy.”); cf. Hose v. Henry Indus., Inc.,

49 F. Supp. 3d 906, 917 (D. Kan. 2014) (noting differences in work were properly considered at the

second, not initial stage of FLSA class certification). And although it is true that independent

contractors do not fall within the statute’s protections, see Rutherford Food Corp. v. McComb,

331 U.S. 722, 729 (1947), the broad scope of the FLSA “stretches the meaning of ‘employee’ to

cover some parties who might not qualify as such under a strict application of traditional agency

law principles,” Karlson v. Action Process Serv. & Private Investigations, LLC, 860 F.3d 1089,

1092 (8th Cir. 2017) (quoting Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318, 326 (1992));

Thornton v. Mainline Comm’ncs, LLC, 157 F. Supp. 3 d 844, 848 (E.D. Mo. 2016) (considering six

factors in determining the “economic reality of the working relationship”). The exact employment

status of individual class members is not a proper question at this stage, for “[t]he weight of

authority favors the position that conditional certification may be ordered before the employment

relationship should be clarified.” Benion v. Lecom, Inc., No. 15-14367, 2016 WL 2801562, at *11

(E.D. Mich. May 13, 2016); see Arnold v. DirectTV, Inc., No. 4:10-CV-352-JAR, 2012 WL

4480723, at *5 (E.D. Mo. Sept. 28, 2012) (“The fact that threshold employment questions exist does

not keep the Court from considering the propriety of conditionally certifying the collective action.”);

                                                  -16-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 17 of 23



Putman, 276 F.R.D. at 274 (“Making a determination, at this time, of whether the satellite

installation technicians were independent contractors or employees pursuant to the ‘economic

realities’ test, would . . . improperly delve into the merits of Plaintiffs’ claim.”).

        The Board also contends Plaintiffs have failed to show there are other “similarly-situated”

potential plaintiffs who want to join this lawsuit and would opt-in if given the choice to do so.

However, Plaintiffs provide affidavits stating that eligible and non-exempt workers would be

interested in joining the lawsuit. [ECF Nos. 14-2 ¶ 13; 29 at 14]. And counsel to the union that

represents these workers attests that the prompt payment of overtime pay is an issue of common

interest among its members. [ECF No. 29 at 12]; see also id. at 9–10. This showing is sufficient

for purposes of conditional certification. Chin v. Tile Shop, LLC, 57 F. Supp. 3d 1075, 1091

(D. Minn. 2014) (“[A] plaintiff’s burden to demonstrate interest is not particularly onerous.”); cf.

Anderson et al. v. Wells Fargo Fin., Inc., Nos. 4:11-cv-00085, 4:12-cv-00183, 2012 WL 12871956,

at *5 (S.D. Iowa Dec. 11, 2012) (denying conditional certification where there was no evidence at

all that any of the 600 potential class members had interest in the lawsuit); Parker v. Rowland

Express, Inc., 492 F. Supp. 2d 1159, 1164–65 (D. Minn. 2007) (denying conditional certification

where plaintiffs merely speculated they were “informed and believe[d]” other opt-in plaintiffs

existed).

        In sum, Plaintiffs have succeeded in “making a modest factual showing sufficient to

demonstrate [they] and potential plaintiffs together were victims of a common policy or plan that

violated the law.” Fast v. Applebee’s Int’l, Inc., 243 F.R.D. 360, 363 (W.D. Mo. 2007) (citation

omitted). The Court therefore conditionally certifies the following class under § 216(b): All

individuals who worked for the University of Iowa Hospitals and Clinics from January 8, 2017, to




                                                   -17-
       Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 18 of 23



the present and were classified as merit, merit-exempt, or non-exempt P&S for purposes of overtime

pay.

                                             C. Notice

        Having determined conditional certification to be appropriate, “the Court has discretion to

facilitate the opt-in process and authorize court-supervised notice to potential opt-in plaintiffs.”

Frazier, 337 F. Supp. 3d at 861–62; Saleen v. Waste Mgmt., Inc., 649 F. Supp. 2d 937, 939

(D. Minn. 2009) (citing Hoffmann–La Roche Inc. v. Sperling, 493 U.S. 165, 169 (1989)). 3 The goal

of the notice process is to ensure potential plaintiffs receive “accurate and timely notice concerning

the pendency of the collective action, so they can make informed decisions about whether to

participate.” Hoffman-La Roche, 493 U.S. at 170. Plaintiffs request the Court approve their

proposed notice, [ECF No. 14-4], and opt-in form, [ECF No. 14-5], attached to their motion. The

Board raises several objections to the form of the notice and its method of dissemination proposed

by Plaintiffs.

                                         1. Form of notice

        The Board first objects to aspects of the form of the notice and offer several amendments to

its content and language. See [ECF No. 22 at 19–21]. The overarching policies of the FLSA’s

collective suit provisions require that the proposed notice provide “accurate and timely notice

concerning the pendency of the collective action, so that [potential plaintiffs] can make informed

decisions about whether to participate.” Fasanelli v. Heartland Brewery, Inc., 516 F. Supp. 2d 317,



        3
          The Supreme Court’s discussion of collective actions brought under the Age
Discrimination in Employment Act (“ADEA”) in Hoffmann-La Roche applies with equal force to
motions for conditional certification under the FLSA because “the ADEA, 29 U.S.C. § 626(b),
‘expressly incorporates by reference the remedies and enforcement provisions of FLSA § 216(b).’”
Frazier, 337 F. Supp. 3d at 862 n.9 (quoting Hoffmann v. Sbarro, Inc., 982 F. Supp. 249, 264 n.15
(S.D.N.Y. 1997)).
                                               -18-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 19 of 23



323 (S.D.N.Y. 2007) (quoting Hoffmann–La Roche, 493 U.S. at 170).              The Court has broad

discretion on the details of the notice, and although it will consider reasonable amendments, “those

that are ‘unduly argumentative, meant to discourage participation in the lawsuit, or are unnecessary

or misleading’ should be rejected.” Whitehorn v. Wolfgang’s Steakhouse, Inc., 767 F. Supp. 2d

445, 450 (S.D.N.Y. 2011) (citation omitted).

       The Court approves some, but not all, of the amendments offered by the Board. The Board’s

suggestion to the header and introductory paragraph will be adopted in part; the Court’s disclaimer

will be included within this paragraph, described below. See Frazier, 337 F. Supp. 3d at 874–75

(noting that “the Court ‘must scrupulously avoid endorsing or appearing to endorse the merits of

the underlying claim’” (quoting Martinez v. Cargill Meat Sols., 265 F.R.D. 490, 499 (D. Neb.

2009))). The header shall read, in bold font, as follows:

               This notice is for the sole purpose of determining the identity of those
               persons who wish to be involved in this case. Although the United
               States District Court for the Southern District of Iowa has authorized
               sending this notice, the court has not considered or made any decision
               as to the merits of Plaintiffs’ claims or Defendant’s defenses and
               expresses no opinion on the merits of the lawsuit.

The Court also approves of the Board’s proposed change to the introductory paragraph delineating

(1) the existence of the lawsuit, (2) absent class members’ rights, and (3) instructions on how to

exercise those rights.

       Likewise, the Court approves of the Board’s proposed change to the description of the

lawsuit. The Board’s phrasing is more concise and more accurately articulates the claim made in

this case under the FLSA; inclusion of any reference to the other causes of action in this FLSA

collective action notice is improper since the purpose of the notice is to notify class members of the

FLSA collective action, not any other.



                                                -19-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 20 of 23



        The section titled “Your Right to Make a Claim in This Lawsuit” shall be changed to “Your

Rights.” The content of this section in Plaintiffs’ proposed notice adequately describes the right of

absent class members to opt in to the lawsuit, or not, and the Board’s amendments are unnecessary.

However, the description of the conditionally certified class shall be included and shall reflect that

approved by the Court in this Order. The Board’s proposal to eliminate the “How to Make a Claim”

paragraph is denied.

        Next, the Court approves the proposed changes to the “Legal Effect” section except for the

Board’s inclusion of language stating absent class members could be liable for court costs and

expenses. Language stating that opt-in plaintiffs may be responsible for costs to the Board if they

do not prevail has too much potential to inflict an in terrorem effect and “unreasonably chill

participation in this action by potential class members.”            King v. ITT Cont’l Baking Co.,

No. 84 C 3410, 1986 WL 2628, at *3 (N.D. Ill. Feb. 18, 1986); see also Austin v. CUNA Mut. Ins.

Soc., 232 F.R.D. 601, 608 (W.D. Wis. 2006); Herrera v. Unified Mgmt. Corp., No. 99 C 5004,

2000 WL 1220973, at *2–3 (N.D. Ill. Aug. 18, 2000). Its inclusion is, in the Court’s view,

unnecessary and potentially confusing. Nor does the Court approve of language regarding class

members’ right to hire a different attorney to represent him or her in this collective action.

“Suggesting that a plaintiff may opt in and bring her own lawyer along would lead to confusion,

inefficiency and cumbersome proceedings. If a class member wishes to have her own lawyer, she

need not opt in; she can hire her own lawyer and proceed with her own action.” Adams v. Inter-Con

Sec. Sys., Inc., 242 F.R.D. 530, 541 (N.D. Cal. 2007); see also Kely v. Bluegreen Corp., 256 F.R.D.

626, 632 (W.D. Wis. 2009) (stating such language “would suggest that plaintiffs’ counsel were not

litigating ‘for and in behalf of’ all opt-in plaintiffs, which is the type of action that § 216(b) allows”).

Also, in order to avoid confusion, the Board’s proposed language about a putative plaintiff later

                                                   -20-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 21 of 23



being determined to not be a proper member of the collective action shall be included but limited

to the following language: “If you do file a completed consent form, you will be bound by the

judgment of the court on all FLSA issues in this case, win or lose, unless you are otherwise

dismissed from the lawsuit.” However, the notice shall reflect that putative plaintiffs may be asked

to provide information, sit for depositions, or testify in Court. See Am. Maxwell v. Tyson Foods,

Inc., No. 1:08-cv-0017-JAJ, 2009 WL 10637245, at *6 (S.D. Iowa Nov. 6, 2009).

       Finally, the Court approves the changes to the opt-in consent form proposed by the Board.

The Board’s revision to paragraph three more accurately reflects the actual claim being made in this

FLSA collective action and, as described above, more accurately describes the contours of the class.

Although the Court declines to insert language in the notice regarding putative plaintiffs’ right to

hire their own attorney at their own expense, including such an option in the consent form is

appropriate. Plaintiffs do not object to either revision.

                                        2. Method of notice

       The Board also takes issue with the proposed method of disseminating the notice to class

members. First, the Board argues notice should be limited to first-class mail and objects to any

email or text message transmission of the notice. See Putman, 276 F.R.D. at 277 (“First class mail

is generally considered to be the best form of notice.”). Plaintiffs insist electronic notice through

email is appropriate.     But “there are legitimate concerns with improper solicitation, even

unintentional, and privacy that counsel against providing telephone numbers without some showing

that notice by first-class mail is actually insufficient.” Harvey v. AB Electrolux, 857 F. Supp. 2d

815, 820 (N.D. Iowa 2012); Vinsant, 2018 WL 3313023, at *6 (denying additional notice via text

and phone as “repetitive and unnecessary” in the absence of “circumstances indicating an unusual

amount of difficulty in locating the putative members”). Plaintiffs make no attempt to explain why

                                                 -21-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 22 of 23



first-class mail is insufficient in this case, where the entire class is confined to a relatively close

geographic area among several of UIHC’s locations in eastern Iowa. Notice shall therefore be

limited to first-class mail. Likewise, Plaintiffs’ request that the Board turn over the telephone

numbers of putative class members is denied.

       The Board also seeks to limit the opt-in period to sixty days, compared to Plaintiffs’

proposed ninety days. “Notice periods may vary, but numerous courts around the country have

authorized ninety-day opt-in periods for collective actions.” Butler v. DirectSAT USA, LLC,

876 F. Supp. 2d 560, 575 (D. Md. 2012). The Board offers no convincing reason why a shorter

opt-in period should be ordered, and the Court finds that allowing a ninety-day window for potential

class members to opt in to the collective action is appropriate in this case, especially since notice

will not be sent out through electronic means.

       Finally, the Board objects to Plaintiffs’ request to issue a follow-up notice reminding those

potential class members who have not opted in to the collective action within forty-five days of the

issuance of the original notice. The Court agrees this is not appropriate “in the absence of any

particular demonstrated necessity warranting another notice.” Islam v. LX Ave. Bagels, Inc.,

No. 18 Civ. 04895 (RA) (RWL), 2019 WL 5198667, at *12 (S.D.N.Y. Sept. 30, 2019);

Guzelgurgenli v. Prime Time Specials Inc., 883 F. Supp. 2d 340, 358 (E.D.N.Y. 2012) (denying

follow-up notice when the plaintiffs “ha[d] not identified any reason why a reminder notice is

necessary”).

                                         IV. CONCLUSION

       For the reasons discussed above, the Board’s Motion to Dismiss, [ECF No. 20], is DENIED.

Plaintiff’s Motion for Conditional Class Certification under the FLSA, [ECF No. 14], is GRANTED

consistent with the provisions of this Order.

                                                 -22-
      Case 3:19-cv-00081-SMR-SBJ Document 31 Filed 05/05/20 Page 23 of 23



         IT IS FURTHER ORDERED that the following collective class shall be conditionally

certified, represented by the named Plaintiffs of the Overtime Pay Class:

                All individuals who worked for the University of Iowa Hospitals and
                Clinics from January 8, 2017, to the present and were classified as
                merit, merit-exempt, or non-exempt P&S for purposes of overtime
                pay.

         IT IS FURTHER ORDERED that Plaintiffs, under the supervision of this Court, shall be

permitted to issue notice to potential plaintiffs by first-class mail informing them of their right to

opt-in to this case in the form of the proposed Notice and Opt-In Consent Form attached to

Plaintiffs’ motion as Exhibits 4 and 5, respectively, while reflecting the changes outlined in this

Order.

         IT IS FURTHER ORDERED that the opt-in period shall be ninety days from the first

issuance of the notice.

         IT IS FURTHER ORDERED that Defendant shall produce to Plaintiffs a list of all

non-exempt employees who worked more than 40 hours a week without receiving timely payment

of overtime pay since January 8, 2017—including their names, last-known mailing addresses, work

locations, and dates of employment—within fourteen days of the date of this Order.

         IT IS SO ORDERED.

         Dated this 5th day of May, 2020.



                                                       ________________________________
                                                       STEPHANIE M. ROSE, JUDGE
                                                       UNITED STATES DISTRICT COURT




                                                -23-
